IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CURRY ROBINSON,                        : No. 231 EAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
SUPERINTENDENT KENNETH                 :
CAMERON, SECRETARY DEPT. OF            :
CORRECTIONS JOHN E. WETZEL,            :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of July, 2015, the Petition for Allowance of Appeal is

DENIED.